       6:21-cv-02570-DCC         Date Filed 08/11/21       Entry Number 1        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 Brenda Gail Prather,                                           Civil Action No. 6:21-cv-2570-DCC
                  Plaintiff,
 vs.                                                                 NOTICE OF REMOVAL

 Walmart Stores East, LP,

                    Defendant.


       1.      Defendant Walmart Stores East, LP (hereinafter “Defendant”), files this Notice of

Removal of the above-titled action from the Court of Common Pleas of Greenville County, South

Carolina, to the United States District Court for the District of South Carolina, Greenville Division,

pursuant to 28 U.S.C. § 1441.

       2.      The above-titled action was instituted by Plaintiff against Defendant by the service

of a Summons and Complaint filed on July 6, 2021, in the Greenville County Court of Common

Pleas. Defendant was served with the Summons and Complaint by certified mail on its registered

agent, CT Corporation, on July 12, 2021. The action is currently pending in the Court of Common

Pleas for Greenville County, South Carolina, Case No. 2021-CP-23-03195.                   No further

proceedings have been filed and the Summons and Complaint constitute all process, pleadings and

orders served in this action. Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons and

Complaint is filed herewith.

       3.      There is jurisdiction over this removed action pursuant to 28 U.S.C. § 1441 because

this action could have originally been filed in this court pursuant to 28 U.S.C. § 1332. Specifically,

this suit is removable because there is complete diversity of citizenship between the Plaintiff and

Defendant. Based upon significant claimed medical damages presented to Defendant’s claims




                                             Page 1 of 3
      6:21-cv-02570-DCC          Date Filed 08/11/21      Entry Number 1        Page 2 of 3




manager, Walmart Claims Services, the amount in controversy as to the Plaintiff’s claims exceeds

Seventy-Five Thousand and 00/100 Dollars ($75,000.00), exclusive of interests and costs.


       4.      At the time of commencement of the action, Plaintiff was and still is a citizen and

resident of South Carolina.

       5.      Plaintiff’s Complaint arises from an incident in which the Plaintiff allegedly fell as

a result of a piece of debris on the floor while shopping at Defendant Walmart Stores East, LP’s

Walmart, SC store. See Pl.’s Compl. at ¶ 7. Plaintiff alleges negligence and gross negligence by

Defendant. See Pl.’s Compl. at ¶ 11. Plaintiff also claims that as a result of the alleged incident,

she sustained serious bodily injuries, past and future medical associated with those injuries and

has endured emotional distress, pain and suffering. See Pl.’s Compl. at ¶ 15. Further, Plaintiff

seeks an award of actual and punitive damages. See Pl’s Compl. at Prayer for Relief.

       7.      Defendant Walmart Stores East, LP, was, at the time of the commencement of the

action, and still is, a corporate entity organized and existing under the laws of a state other than

South Carolina and having its principal place of business in a state other than South Carolina.

Specifically, pursuant to 28 U.S.C. § 1332(c)(1), Wal-Mart Stores East, L.P. is a citizen of both

Delaware and Arkansas, as it is a Delaware corporate entity with its principal place of business in

Arkansas.

       8.      Based upon Plaintiff’s claimed injuries and damages, the amount in controversy

exceeds the sum of Seventy-Five Thousand 00/100 Dollars ($75,000.00), exclusive of interest and

costs, and said action is one over which the District Court of the United States has original

jurisdiction under 28 U.S.C. § 1332 for the reasons set forth above.




                                            Page 2 of 3
       6:21-cv-02570-DCC         Date Filed 08/11/21       Entry Number 1      Page 3 of 3




       9.      Defendant hereby give counsel for Plaintiff written notice of the removal of this

action and will provide a copy of the filed Notice of Removal to the Clerk of Court for Greenville

County, as required by 28 U.S.C. § 1446(d).

       11.     Defendant files this Notice of Removal within thirty (30) days of the receipt of

Plaintiff’s Complaint in the state court action, which was the first pleading received by Defendant

setting forth the claims for relief upon which this action is based.

       WHEREFORE, Defendant respectfully submits this Notice of Removal this 10th day of

August 2021.




                                               s/Nashiba Boyd
                                               Nashiba Boyd, Federal ID No. 11408
                                               nboyd@gaffneylewis.com
                                               Sara Brakmann, Federal ID No. 13218
                                               sbrakmann@gaffneylewis.com
                                               GAFFNEYLEWIS LLC
                                               3700 Forest Drive, Suite 400
                                               Columbia, South Carolina 29204
                                               (803) 790-8838

                                               Attorneys for Wal-Mart Stores East, L.P.
August 11, 2021




                                             Page 3 of 3
